DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/5/2021 did not include any claim amendments.  Applicants’ arguments addressed below do not overcome the 35 USC 103 rejection over Echizen from the office action mailed 10/6/2020 in regards to claims 1-3 and 7-8; therefore this rejection is maintained below in regards to those claims.  Applicants’ arguments are persuasive in overcoming the 35 USC 103 rejection over Echizen in regards to claims 4-6 and 9 and therefore the rejection is withdrawn in regards to these claims and a new grounds of rejection is set forth below.  This office action is NON-FINAL.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Echizen et al., International Publication No. WO/2015/068657 (hereinafter referred to as Echizen – for citation purposes USPG Pub No. 2016/0279581 is being used).  
Regarding claims 1-3 and 7-8, Echizen discloses a spiral-type composite semipermeable membrane having a skin layer containing a polyamide-based resin formed by polymerizing a polyfunctional amine component, such as, a mixture of m-phenylenediamine, 3,5-diaminobenzoic acid amongst others, and a polyfunctional acid halide component, such as, trimesic acid trichloride (see Abstract and Para. [0008], [0011]-[0012] and [0017]-[0022]).
The difference between Echizen and claim 1 is that Echizen does not disclose the specific ratio between molar concentrations of m-phenylenediamine and 3,5-diaminobenzoic acid as recited in claim 1.  
Echizen does, however, disclose that the polyfunctional amines may be used independently, and two or more kinds may be used in combination.  In particular, in the present invention, it is preferable that the polyfunctional amine component is composed mainly of m-phenylenediamine capable of providing a highly dense separation function layer in the case where a high blocking rate is sought in the reverse osmosis membrane performance (Para. [0021]).  As Echizen shows molar concentration is a result effective .

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanakawa et al., JP Publication No. 2004-237230 (hereinafter referred to as Hanakawa).    
Regarding claims 1-9, Hanakawa discloses a composite semipermeable membrane in which a skin layer containing a polyamide resin is formed on a surface of a porous supporting body, wherein the polyamide resin is obtained by polymerizing a polyfunctional acid halide component and a polyfunctional amine component, and the polyfunctional amine component contains m-phenylenediamine and 3,5-diaminobenzoic acid.
In the composite semipermeable membrane in Hanakawa discussed above, adjusting the blending ratio of the m-phenylenediamine and the 3,5-diaminobenzoic acid, which are polyfunctional amine components, and setting "the ratio (in mol%) of a segment (A) derived from m-phenylenediamine to a segment (B) derived from the diamine compound in the polyamide resin" to be "from 99.9:0.1 to 98:2" is merely optimization or improvement of a numerical range, is merely expression of the ordinary 
In addition, Hanakawa discloses incorporating other components in addition to the m-phenylenediamine and the 3,5-diaminobenzoic acid and a 3,5-diaminobenzoic acid alkyl ester as the polyfunctional amine components of the composite semipermeable membrane. Therefore, in the composite semipermeable membrane disclosed in document 1, the total amount of the segment (A) and the segment (B) among all segments derived from the polyfunctional amine component and the ratio of the total amount of the segment (A) and the segment (B) relative to the amount of segments derived from all monomer components in the polyamide resin are merely design matters that could be addressed, as appropriate, by a person skilled in the art by adjusting the amount of other components or the amount of monomers in the polyfunctional acid halide component.	
The difference between Hanakawa and claims 1 and 4 is that Echizen does not disclose the specific ratio between molar concentrations of m-phenylenediamine and 3,5-diaminobenzoic acid and ester counterpart as recited in claims 1 and 4.  
Hanakawa does, however, disclose that the polyfunctional amines may be used independently, and two or more kinds may be used in combination.  In particular, in the present invention, it is preferable that the polyfunctional amine component is composed mainly of m-phenylenediamine capable of providing a highly dense separation function layer in the case where a high blocking rate is sought in the reverse osmosis membrane performance (Para. [0021]).  As Hanakawa shows molar concentration is a result effective variable and as such can be optimized.  A variable which achieves a 

Response to Amendment
Applicants’ response filed 1/5/2021 regarding claims 1-9 have been fully considered and are not persuasive.  
Applicants assert that Echizen does not lead one of ordinary skill in the art at the time of the invention to use 3,5-diaminobenzoic acid as a component in the composite membrane.  This argument is not persuasive.  In paragraph 0021, 3,5-diaminobenzoic acid is explicitly stated as a polyfunctional amine component used in the composite membrane.  The entire prior art reference needs to be considered when assessing a prior art reference.     
Applicants also argue that the instant application demonstrates unexpected results.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations 
Regarding the first criteria – applicants have not compared their membranes against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example membranes from the instant specification require very specific components present in very narrow specific concentrations to produce membranes with specific rejection rates that are either missing from the claims or are broadly recited.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  


Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771